Citation Nr: 0507073	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-19 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for hepatitis


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 until May 1978.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Fort Harrison, Montana Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

Hepatitis was not manifested in service, and there is no 
competent evidence of a nexus between such disability and the 
veteran's service.


CONCLUSION OF LAW

Service connection for hepatitis is not warranted.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  The 
Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A VA letter from 
February 2002 (prior to the rating appealed) did not 
specifically cite the VCAA, but informed him of what type of 
evidence was needed to establish entitlement to the benefit 
sought and of his and VA's responsibilities concerning claims 
development.  The initial rating decision in July 2002, the 
June 2003 statement of the case (SOC), and February and April 
2004 supplemental SOCs notified the veteran of applicable 
laws and regulations, of what the evidence showed, and why 
his claim was denied.  Also, regarding notice content, while 
the veteran was not advised verbatim to submit everything he 
had pertinent to his claim, the February 2002 letter and an 
April 2004 follow-up letter informed him of what type of 
evidence was needed to establish the claim and asked him to 
submit or identify any such evidence not already of record.  
This was equivalent to advising him to submit everything he 
had pertinent to the claim.  There is no further duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and VA and private medical evidence 
and asked him to identify any additional evidence pertinent 
to his claim.  VA also arranged for a medical opinion in 
December 2003.  The veteran has not identified any additional 
pertinent evidence and has affirmatively indicated that he 
does not have any more evidence to submit.  VA's assistance 
obligations are met.  No further assistance to the veteran is 
required.  He is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

The veteran's service medical records do not reveal any 
complaints. findings or symptoms pertaining to hepatitis or 
any other liver dysfunction, and show that he had a number of 
tattoos on service entrance.  In his report of medical 
history at separation the veteran checked, "No" when asked 
whether he currently had, or had ever had, hepatitis; no 
pertinent abnormalities were noted on clinical evaluation.

April 1994 Fort Harrison VA treatment records show two weeks 
of inpatient treatment for alcohol abuse.  Physical 
examination during the period was essentially within normal 
limits.  In reporting his health history, the veteran 
indicated that he had not been exposed to hepatitis or any 
other infectious illnesses.  

September 2000 and January 2002 reports from the Montana 
Public Health Laboratory showed repeat reactivity for the 
hepatitis C antibody, a result consistent with hepatitis C 
infection.

In his February 2002 claim the veteran indicated that he 
received jet injector shots and shared razors with fellow 
soldiers while on training maneuvers in Germany.  

In his October 2002 notice of disagreement, the veteran 
stated that he had no history of any high risk behavior that 
could have resulted in exposure to the hepatitis C virus, so 
there were only two possible sources of the infection, 
sharing razors in service and receiving jet injection shots 
in service.  He also asserted that it was well established 
that jet injector shots were capable of disease transmission.   

In his July 2003 Form 9, the veteran argued that his service 
medical records did not show any evidence of hepatitis C 
because the current tests for identifying such disease were 
not available when he was in service.  He indicated that the 
records should show a number of vaccinations and injections 
with jet injectors and that the jet injector method was no 
longer used because it was proven to be unsafe. 

October 2003 Montana Public Health Authority PCR test results 
showed the presence of RNA for the Hepatitis C virus in 
quantities greater than 850,000 IU/ml.

A December 2003 VA medical opinion (by a nurse practitioner 
under the supervision of, cosigned by, a physician) indicates 
that based on a conference call with the veteran (he was 
incarcerated at the time) and review of the literature 
pertaining to hepatitis transmission, the veteran's hepatitis 
C is more likely than not due to intranasal drug use, 
incarceration time, alcohol abuse and pre-service tattoos.  
The examiner stated that exposure to hepatitis C through 
vaccination by air gun was highly unlikely (as there are no 
needles involved) and that the risk of becoming infected with 
hepatitis C through the sharing of razors was extremely low 
when compared to other risk factors such as intranasal drug 
use, alcohol abuse, incarceration and tattoos.  

February 2004 responses by Dr. R to inquiries from the 
veteran indicate that hepatitis C is transmitted by sharing 
blood through needles or transfusions, that there have been a 
few probable cases of sexual transmission, and that the virus 
is not transmitted through alcohol use, intranasal drug use 
or "just being in prison."  A copy of a court affidavit 
from Dr. R (not pertaining to the veteran's claim) indicated 
that she was a licensed physician and Director of the Montana 
Department of Corrections and had extensive knowledge of the 
diagnosis and treatment of hepatitis C.  In the affidavit, 
Dr. R stated that Hepatitis C is an infectious blood borne 
infection, transmitted primarily by sharing needles and from 
blood transfusions.

In a March 2004 letter, the veteran indicated that the 
information from Dr. R and the results of his own review of 
the literature shifted the weight of the evidence in his 
favor and that he was entitled to application of the benefit 
of the doubt doctrine.  He argued that based on Dr. R's 
statements, an individual could not get hepatitis C from 
drinking, incarceration or intranasal drug use, and that 
based on his literature review, it remained unknown whether 
non-intravenous drug users are likely to be infected with 
hepatitis C, that it was possible to be infected with 
Hepatitis C by sharing razors, and that vaccination by jet 
injector was discontinued in the military because it was 
proven to be a vector for the spread of diseases.  He also 
indicated that tattooing (especially outside an institutional 
setting) is not a risk factor for acquiring hepatitis C and 
that while in service, he shared razors many times and was 
given 10 to 15 air gun injections.

In an April 2004 statement, the veteran argued that as a 
physician with hepatitis C related expertise, Dr. R's 
opinions should be given more weight than the findings of the 
VA nurse practitioner.  He did not understand why his service 
was not considered to be within the Vietnam era, why his 
literature review should be considered less scientific than 
the VA nurse practitioner's, and why the VCAA would not 
require VA to help him find other veterans who were infected 
with hepatitis C through shared razors and jet injector 
vaccinations.

In a February 2005 brief, the veteran's representative argued 
that the Board should remand the case to determine how the 
veteran contracted hepatitis C because based on the evidence 
of record, exposure to blood in service through shared razors 
and hypodermic shots could not be ruled out.  He submitted an 
article by a physician indicating that hepatitis could 
potentially be transmitted through shared shaving equipment 
and a Vaccine Weekly article indicating that jet injectors 
were capable of transmitting blood borne pathogens including 
hepatitis B.  He contended that the veteran should be able to 
use the medical articles submitted to establish that shared 
razors and jet injectors can be considered risk factors for 
hepatitis C infection.  He also submitted statistics from the 
Veteran's Health Administration indicating that of the total 
number of persons who were hepatitis C antibody positive and 
reported an era of service, 62.7% were noted to be from the 
Vietnam era. 

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).

Service medical records do not show any abnormal blood tests 
or physical signs of hepatitis.  The first clear medical 
evidence of hepatitis exposure does not appear until 
September 2000, some 22 years after service, when laboratory 
reports indicated repeat reactivity for the Hepatitis C 
antibody.  There is no competent (medical) evidence specific 
to the veteran showing a nexus between his hepatitis and any 
event, injury, or disease in service.  The only medical 
evidence of record addressing a potential nexus in this case, 
the December 2003 VA medical opinion, found that the 
veteran's hepatitis C was more likely than not due to non-
service related factors.  Although the veteran may believe 
that he was infected with hepatitis C from inservice jet 
injector vaccination or inservice sharing of razors, because 
he is a layperson, his statements are not competent evidence 
as to medical diagnosis or medical nexus.  "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
medical treatise that generally states that a hepatitis 
infection could potentially arise from shared shaving 
utensils or jet injectors is not evidence that in this case 
such were, as likely as not, the etiological factors for the 
veteran's hepatitis C.  

It is not disputed that jet injection vaccinations and the 
sharing of razors could potentially transmit the hepatitis C 
infection.  However, there is no evidence of record 
supporting a finding that such transmission actually occurred 
in the instant case, and the supporting documents submitted 
by the veteran do not include a medical opinion to this 
effect.  Notably, Dr. R did not opine regarding the etiology 
of this veteran's hepatitis C (and furthermore did not opine 
that the etiology alleged by the veteran, shared shaving 
utensils and jet injectors, were likely causes).  Given that 
a VA medical reviewer found that the veteran's hepatitis C is 
more likely a result of non-service related factors, and 
there is no competent evidence to the contrary, a 
preponderance of the evidence is against the veteran's claim.  
Regarding the challenges of the veteran and his 
representative as to the competence of the VA medical 
reviewer (a nurse-practitioner), it is significant that such 
reviewer was under the supervision of a physician, who is 
listed as a co-signatory to the opinion.  The Board finds no 
reason to question the competency of that opinion.  

Although it is not a critical factor in this case (except for 
the veteran and his representative's apparent arguments and 
citations that Vietnam veterans appear to have a higher 
incidence of hepatitis C), the veteran is not a Vietnam Era 
veteran.  Vietnam Era is defined by law, 38 U.S.C.A. § 101 
(29), and ended May 7, 1975.  The service of the veteran here 
all took place after that date.  As noted, the preponderance 
of the evidence is against the veteran's claim, and it must 
be denied.  

ORDER

Service connection for hepatitis is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


